March 25, 2004


Ms. Annette S. Muecke
P. O. Box 90991
San Antonio, TX 78209
Mr. Edward C. Mainz Jr.
Thornton Summers Biechlin Dunham & Brown, L.C.
10100 Reunion Place, Suite 300
San Antonio, TX 78216-4186

RE:   Case Number:  03-1137
      Court of Appeals Number:  04-03-00348-CV
      Trial Court Number:  1998-CI-12338

Style:      ANNETTE S. MUECKE
      v.
      SUE M. HALL

Dear Counsel:

      Today the Supreme Court of Texas issued  the  enclosed  order  in  the
above referenced-cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Herb Schaefer      |
|   |Ms. Margaret G.        |
|   |Montemayor             |